UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 20-6576


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

IVAN ALEXANDER COPELAND, a/k/a Bert,

                    Defendant - Appellant.



Appeal from the United States District Court for the Eastern District of Virginia, at
Norfolk. Robert G. Doumar, Senior District Judge. (2:13-cr-00091-RGD-DEM-1)


Submitted: October 8, 2020                                    Decided: October 20, 2020


Before KEENAN, WYNN, and RICHARDSON, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Ivan Alexander Copeland, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Ivan Alexander Copeland appeals the district court’s order denying his motion for

a sentence reduction under Section 404 of the First Step Act of 2018, Pub. L. No. 115-391,

132 Stat. 5194. We have reviewed the record and find no reversible error. Accordingly,

we affirm for the reasons stated by the district court. See United States v. Copeland, No.

2:13-cr-00091-RGD-DEM-1 (E.D. Va. Mar. 20, 2020). We dispense with oral argument

because the facts and legal contentions are adequately presented in the materials before this

court and argument would not aid the decisional process.

                                                                                AFFIRMED




                                             2